          Case 2:19-cv-02009-MCE-AC Document 12 Filed 07/28/20 Page 1 of 4


1    KINGSLEY & KINGSLEY, APC
     ERIC B. KINGSLEY, Esq. (SBN 185123)
2    eric@kingsleykingsley.com
     KELSEY M. SZAMET, Esq. (SBN 260264)
3    kelsey@kingsleykingsley.com
     16133 Ventura Blvd., Suite 1200
4    Encino, CA 91436
     (818) 990-8300, Fax (818) 990-2903
5
     DAVTYAN PROFESSIONAL LAW CORPORATION
6    EMIL DAVTYAN, Esq., Cal. Bar No. 299363
     emil@davtyanlaw.com
7    880 E. Broadway
     Glendale, CA 91205
8    Telephone: (818) 875-2008
     Fax: (818) 722-3974
9    Attorneys for Plaintiff and the Proposed Class
10   RONALD A. PETERS, Bar No. 169895
11   BENJAMIN A. EMMERT, Bar No. 212157
     LITTLER MENDELSON PC
12   50 West San Fernando Street, 7th Floor
     San Jose, CA 95113
13   Telephone: 408.795.3433
     Facsimile: 408.288.5686
14   rpeters@littler.com
15   bemmert@littler.com
     Attorneys for Defendant FIRST TRANSIT, INC.
16
17
                        UNITED STATES DISTRICT COURT
18
       EASTERN DISTRICT OF CALIFORNIA – SACRAMENTO DIVISION
19
     PATRICK RAJ, an individual, on           CASE NO. 2:19-cv-02009-MCE-AC
20
     behalf of himself and others similarly
                                              STIPULATION TO CONTINUE
21   situated                                 DISCOVERY DEADLINES FOR
                                              FACT AND EXPERT WITNESS
22                                            DISCOVERY; ORDER THEREON
                  PLAINTIFF,
23
                V.                            U.S. District Judge:
24                                            Morrison C. England, Jr.
25   FIRST TRANSIT, INC.; and DOES 1
     thru 50, inclusive,                      Magistrate Judge:
26                                            Allison Claire
27                DEFENDANTS.
28
                                      1
                STIPULATION TO CONTINUE DISCOVERY FACT/EXPERT
                 WITNESS DISCOVERY DEADLINES; ORDER THEREON
           Case 2:19-cv-02009-MCE-AC Document 12 Filed 07/28/20 Page 2 of 4


1
           Plaintiff PATRICK RAJ, (“Plaintiff”) and Defendant FIRST TRANSIT, INC.
2
     (“Defendant”) by and through their respective counsel, enter into the following
3
     Stipulation and jointly request the Court continue the currently set deadlines to
4
     complete fact and expert witness discovery for a period of 120 days to allow the
5
     Parties to participate in private mediation to attempt to resolve this matter. The
6
     Parties request is based on the following:
7
           WHEREAS, Plaintiff filed the underlying Complaint on October 4, 2019;
8
           WHEREAS, the Parties submitted a Joint Scheduling Report on December
9
     23, 2019, that contained proposed deadlines for the completion of fact discovery of
10
     November 18, 2020; designation of expert witnesses on January 21, 2021; and
11
     supplemental designation of expert witnesses of February 16, 2021.
12
           WHEREAS, as stated in the Joint Scheduling Report, the Parties also
13
     discussed participating in alternative dispute resolution to attempt to resolve this
14
     matter.
15
           WHEREAS, as part of participating in alternative dispute resolution to
16
     attempt to resolve this matter, the Parties also discussed exchange of information to
17
     facilitate settlement discussions.
18
           WHEREAS, the Parties have agreed to participate in private mediation in an
19
     attempt to informally resolve this matter.      The Parties have also exchanged
20
     information as part of the mediation.
21
           WHEREAS, the Parties have currently scheduled a mediation with Tripper
22
     Ortman for November 13, 2020.
23
           WHEREAS, the Parties request the Court continue the currently set deadlines
24
     for completing fact discovery and expert discovery for a period of 120 days (fact
25
     discovery to March 18, 2021; expert witness disclosure to May 21, 2021;
26
     supplemental experts to June 16, 2021) to allow the Parties to participate in this
27
     mediation.
28
                                        2
                  STIPULATION TO CONTINUE DISCOVERY FACT/EXPERT
                   WITNESS DISCOVERY DEADLINES; ORDER THEREON
           Case 2:19-cv-02009-MCE-AC Document 12 Filed 07/28/20 Page 3 of 4


1          NOW, THEREFORE, in order to conserve judicial resources and allow the
2    Parties to attempt to informally resolve this matter, the parties stipulate and agree:
3          1.     To continue the deadline to complete fact discovery from November
4    18, 2020, to March 18, 2021;
5          2.     To continue the deadline to designate expert witness disclosures from
6    January 21, 2021, to May 21, 2021;
7          3.     To continue the deadline to provide supplemental expert witness
8    disclosures from February 16, 2021, to June 16, 2021.
9          SO STIPULATED.
10    DATED: July 22, 2020                  KINGSLEY & KINGSLEY, APC
11
12                                       By: /s/ Kelsey M. Szamet
13                                          Eric B. Kingsley
                                            Kelsey M. Szamet
14                                          Attorneys for Plaintiff PATRICK RAJ
15
16    DATED: July 22, 2020                  LITTLER MENDELSON PC
17
18                                       By: /s/ Benjamin A. Emmert
                                            Benjamin A. Emmert
19
                                            Ronald A. Peters
20                                          Attorneys for Defendant
                                            FIRST TRANSIT, INC.
21
22
23
24
25
26
27
28
                                       3
                 STIPULATION TO CONTINUE DISCOVERY FACT/EXPERT
                  WITNESS DISCOVERY DEADLINES; ORDER THEREON
           Case 2:19-cv-02009-MCE-AC Document 12 Filed 07/28/20 Page 4 of 4


1                                           ORDER

2
           Based on the foregoing stipulation of the Parties, by and through their counsel
3
     of record, and good cause appearing,
4
           IT IS HEREBY ORDERED that
5
           1.    The deadline to complete fact discovery is continued from November
6
     18, 2020, to March 18, 2021;
7
           2.    The deadline to designate expert witness disclosures is continued from
8
     January 21, 2021, to May 21, 2021; and
9
           3.    The deadline to provide supplemental expert witness disclosures is
10
     continued from February 16, 2021, to June 16, 2021.
11
           IT IS SO ORDERED.
12
13
     Dated: July 27, 2020
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                      4
                STIPULATION TO CONTINUE DISCOVERY FACT/EXPERT
                 WITNESS DISCOVERY DEADLINES; ORDER THEREON
